Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of June 16th 2022 has been considered.
Claims 1-10 are pending in the current application.
Claims 7-10 are withdrawn from consideration.
Claims 1-6 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on June 16th 2022, with respect to the rejection of claims 1-6 under 35 USC §103 over Krawczyk in view of Seguine have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC §103 over Krawczyk in view of Shrestha and Seguine (see discussion below).

The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al (US 5,505,982) in view of NPL Shrestha et al., “Phase Behavior of Diglycerol Fatty Acid Esters – Nonpolar Oil Systems” (from Langmuir 2006, 22, 1449-1454) and NPL Seguine Edward S., "Casson Plastic Viscosity and yield Value What They Are and What They Mean to the Confectioner" (from The Manufacturing Confectioner. November 1988. pp. 57-63).

Regarding claims 1-6: Krawczyk discloses a fat based confectionary product comprising 20% to 30% fat and 3% to 30% cellulose/surfactant composition comprising 5%-10% surfactant (i.e., emulsifier) (see Krawczyk abstract; column 4, lines 30-62; from column 6, line 50 to column 7, line 11; column 9, lines 29-38; column 10, lines 1-10). Given the fact the claimed surfactant contents claimed overlap or lie inside the surfactant contents in Krawczyk, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the fat contents recited in the claims: Krawczyk discloses a confectionary product comprising 20% to 30% fat (see Krawczyk abstract; column 3, line 30 to column 4, line 62; from column 6, line 50 to column 7, line 11; column 9, lines 29-38; column 10, lines 1-10). Given the fact the relative contents of fat recited in claims 1, 2 and 6 are close enough to the relative fat content in Krawczyk, it would have been obvious to a skilled artisan that the relative contents of fat recited in claims 1, 2 and 6 are but an obvious variant of that disclosed in Krawczyk, and thus it would have been obvious to a skilled artisan to arrive at the claimed invention in order to meet the texture, richness and flavor of the chocolate confection that is desired by the skilled artisan (see MPEP §2144.05).
As to the emulsifiers recited in the claims: Krawczyk discloses using emulsifiers with hydrophilic lipophilic balance (i.e., HLB) of 1 to 10 and of choosing the emulsifier used in order to attain desired product/texture (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48). Moreover, Krawczyk explains what the HLB values mean, their impact on the product and provide examples of product types with their preferred HLB values (see Krawczyk column 2, lines 18-40, column 3, line 8 to column 4, line 62). Given the fact the claimed HLB values claimed, overlap or lie inside the HLB values in Krawczyk, a prima facie case of obviousness exists (see MPEP §2144.05).
In the alternative, it would have been obvious to a skilled artisan to have modified Krawczyk and to have adjusted the diglyceride surfactants used with an HLB value between 7.7 and 10 in order to attain desired product/texture as suggested in Krawczyk, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Furthermore, Krawczyk also discloses that the diglyceride emulsifiers have HLB of 1 to 10 and of choosing the emulsifier used in order to attain desired product/texture (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48), but fails to disclose the plastic viscosity and yield values of the confectionary product; However, Seguine discloses that the plastic viscosity and yield values depend on the constituents making up the confectionary (e.g., emulsifier) which impact the handling properties and rheology of the confectionary product (e.g., chocolate), and of adjusting the types and relative amounts of constituents in order to attain a confectionary product with desired handling properties and rheology (see Seguine whole document). Therefore, it would have been obvious to a skilled artisan to have modified Krawczyk and to have adjusted the constituents (e.g., emulsifier, fat) and their amounts, in order attain a confection product with desired handling properties and rheology, and thus arrive at the plastic viscosity, yield values and yield value/plastic viscosity recited in claims 1-6. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the use of diglycerol mono fatty esters recited in the claims: while Krawczyk discloses using emulsifiers such as polyglycerol esters of fatty acids (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48), Krawczyk fails to specifically disclose diglycerol mono fatty acid ester; However, Shrestha discloses in the introduction section on pages 1449-1450, that diglycerol mono fatty acid esters are edible surfactants that enhance the foaming properties of oils as they are superior stabilizer of nonaqueous foams. Therefore it would have been obvious at the time the application was filed to have modified Krawczyk and used diglycerol mono fatty acid esters as the emulsifiers in the fat based confectionary product in order to provide superior foaming stability, and thus arrive at the claimed limitations.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on June 16th 2022, with respect to the rejection of claims 1-6 under 35 USC §103 over Krawczyk in view of Seguine have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC §103 over Krawczyk in view of Shrestha and Seguine (see discussion above).

The Examiner agrees with Applicant’s assertion that the prior art references fail to render the claimed invention obvious, because Krawczyk and Seguine fail to disclose diglycerol mono fatty acid; However, Shrestha discloses that diglycerol mono fatty acids provide foaming stability in nonaqueous emulsions (see discussion above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792